DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered.
 
Response to Amendment
The amendment filed 08 July 2022 has been entered.
Claims 1, 4, 8-9, and 13 remain pending in the application, wherein claims 1, 8-9, and 13 are amended and claims 3, 5, 7, and 10-12 are canceled.  No new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the manner in which it is determined that cracks are not generated, and claim 9 recites the manner in which the wear amount is determined. Claim 1 recites that cracks are not generated and recites an identical wear amount as in claim 9. Since claim 1 does not recite the manner in which these features are determined, one of ordinary skill would necessarily look to the instant specification to determine how these features are to be determined. The paragraph spanning p. 9-10 describes how the number of cracks is obtained, and this description is substantially identical to claim 8. The second full paragraph of p. 10 discloses how the wear amount is obtained, and this description is substantially identical to claim 9. The instant specification does not disclose any other manner of determining the number of cracks or the wear amount, and therefore the limitations of claims 8 and 9 do not further limit the subject matter of claim 1 upon which claims 8 and 9 each depend because the manner of determining these values (i.e. number of cracks generated being none and the wear amount being 500,000 microns squared or less) are considered to be present in having recited these values.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 4, and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant demonstrated the amount of Ti, amount of P, and total content of Co and Mo being within the claimed ranges as being critical to obtaining the desired features of porosity, hardness, wear amount, and cracks not being generated (particularly regarding wear amount and crack generation) as recited in amended claim 1.  Furthermore, Comparative Example 8 in Table 1 of the instant specification overlaps the ranges disclosed by the closest prior art of Kawasaki in view of Merica but does not yield the instantly claimed wear amount. 
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as outlined above but would be allowable as being dependent on allowable claim 1 if the rejection is overcome.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
The amendments to claims 8-10 and 13 have overcome the indefiniteness previously set forth in the Final Office Action mailed 18 March 2022.  The rejection of claims 8-10 and 13 under 35 U.S.C. 112(b) has been withdrawn.
The cancellation of claims 5 and 10 have rendered the rejection of claims 5 and 10 under 35 U.S.C. 112(d) previously set forth in the Final Office Action mailed 18 March 2022 as being moot.
Applicant’s arguments, see p. 5-7, filed 08 July 2022, with respect to the prior art rejection(s) have been fully considered and are persuasive for the reasons outlined above regarding reasons for indication of allowable subject matter.  The rejection of the claims under 35 U.S.C. 103 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784